BichaRdson, Judge:
The merchandise covered by the reappraisement appeals enumerated in the attached schedule A consists of brandy which was exported from the Virgin Islands and entered at the port of New York. It is contended by the parties herein that the proper basis of value of the subject merchandise is foreign value and that such value is represented by the entered value. These appeals have been submitted for decision upon a stipulation, the pertinent portion of which reads as follows:
2. That the merchandise was entered at its foreign value, as said value is defined in Section 402(c) of the Tariff Act of 1930 as amended by the Customs *385Administrative Act of 1938, at a unit value of $4.50 per proof gallon; and that the merchandise was appraised as entered.
Upon the record, including the aforesaid stipulation, I find:
1. That foreign value, as that value is defined in 19 U.S.C.A., section 1402(c) (section 402(c), Tariff Act of 1930, as amended by the Customs Administrative Act of 1938), is the proper basis for determination of the value of the brandy covered by the reappraisement appeals listed in schedule A attached hereto.
2. That said foreign value is $4.50 per proof gallon and is represented by the entered value.
3. That the subject merchandise was appraised as entered.
Judgment will be entered accordingly.